Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed 9/29/2022 has been entered.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 15-16, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150150034 to Yamagishi.


Regarding claim 1,
Yamagishi teaches a method, comprising: 

receiving, at a first computing device through a first interface of the first computing device, first data in a first format using a first protocol (¶ 14, 74-75, 103-104, receiving at protocol conversion gateway data in a first format and first protocol from one of a plurality of servers supplying content each employing a unique protocol); 

converting, by the first computing device, the first data into second data of a second format (¶ 19, 100, 103-106, conversion); 

outputting, by the first computing device through a second interface of the first computing device, the second data in the second format using a second protocol to a second computing device, wherein the second protocol is different from the first protocol, and wherein the second interface is separate and distinguishable from the first interface (¶ 19, 100, 103-106, protocol conversion gateway outputting content in a second format with a second protocol via a second interface; ¶ 100, 105-106, 130, protocol conversion gateway includes plurality of arc clients which receive data in different protocols and which is then translated into a second protocol and output to end user devices, ¶ 110-111, 119); 

receiving, by the first computing device through a third interface of the first computing device, third data in a third format using a third protocol, wherein the third data is separate from the first data and the third protocol is different from the first protocol and the second protocol, and wherein the third interface is separate and distinguishable from the first interface and the second interface (¶ 100, 105-106, 130, receiving at a third interface of the protocol conversion gateway, i.e. a third ARC or IPTV client of protocol conversion gateway; third data conforms to a third protocol/format as the arc servers all supply data to corresponding arc clients in a unique protocol – see ¶ 14, 74-75); 

converting, by the first computing device, the third data into fourth data of a fourth format (¶ 19, 100, 103-106, conversion); and 

outputting, by the first computing device through the second interface of the first computing device (fig. 6, data output through interface of general purpose arc client), the fourth data in the fourth format using a fourth protocol to a third computing device (¶ 100-119, fig. 6, fig. 9, outputting to end user device), wherein the third computing device is separate from the second computing device (third device, i.e. third end user device separate from ), and wherein the fourth protocol is different from the first protocol and the third protocol (¶ 14, 74-75, 98-101, 103-106, the fourth protocol output to the end user is different from the unique first and third protocols supplied by the arc servers).  


Regarding claim 2,
Yamagishi teaches: 
wherein outputting the second data in the second format to the second computing device includes: outputting the second data to a display device (fig. 7-9, 58).  
  
Regarding claims 15, 20, 
Yamagishi teaches: 
wherein the second protocol and the fourth protocol is a same protocol (¶ 106, 110, DLNA protocol).

Claim 16 is addressed by similar rationale as claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi in view of US 20050132264 Joshi.

Regarding claim 3,
Yamagishi fails to teach: 
wherein outputting the second data in the second format to the second computing device includes: outputting the second data to the second computing device using a high definition multimedia interface protocol.  
However Joshi teaches outputting the second data to the second computing device using a high definition multimedia interface protocol (¶ 32, HD output).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Joshi. The motivation to do so is that the HD content is desirous to the user. 

Regarding claim 8,
Yamagishi teaches: 
wherein receiving the third data in the third format includes: receiving the third data via an Open Systems Interconnect protocol (¶ 86, WAN protocols).  

Regarding claim 9,
Yamagishi teaches: 
wherein receiving the third data in the third format includes: receiving the third data via an IEEE 802.3 protocol (¶ 89).  

Regarding claim 10,
Yamagishi teaches:
wherein receiving the third data includes, receiving the third data via the third interface using an Open System Interconnect protocol (¶ 86, WAN protocols); and 
Yamagishi fails to teach but Joshi teaches:
wherein outputting the second data includes, outputting the second data to the second computing device via the second interface to a display device using a high definition multimedia interface protocol (¶ 32, HD output). Motivation to include Joshi is the same as presented above. 
Yamagishi does not expressly indicate the particular format is 802.11. Official Notice is taken that 802.11 is a well-known format and expedient in the art. Therefore, it would have been obvious to include “wherein outputting the second data in the second format to the second computing device includes: outputting the second data to the second computing device using an IEEE 802.11 protocol” with Yamagishi since Yamagishi discloses the use of wireless protocol (¶ 90, 200-201) and 802.11 is a ubiquitous wireless protocol.

Claim 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi.
Regarding claim 4,
Yamagishi fails to teach wherein outputting the second data in the second format to the second computing device includes: outputting the second data to the second computing device using a universal serial bus protocol. However, Official Notice is taken that USB is a well-known expedient in the art useful for data delivery. Therefore, it would have been obvious to include “wherein outputting the second data in the second format to the second computing device
includes: outputting the second data to the second computing device using a universal serial bus
protocol” with Yamagishi.

Regarding claim 5,
Yamagishi does not expressly indicate the particular format is 802.11. Official Notice is taken that 802.11 is a well-known format and expedient in the art. Therefore, it would have been obvious to include “wherein outputting the second data in the second format to the second computing device includes: outputting the second data to the second computing device using an IEEE 802.11 protocol” with Yamagishi since Yamagishi discloses the use of wireless protocol (¶ 90, 200-201) and 802.11 is a ubiquitous wireless protocol.

Claims 6-7  are addressed by similar rationale as claim 5.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445